DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2019/0192361 granted to Sankai. Sankai discloses a support device [e.g. figure 1: element 1] comprising: a base portion structurally configured to support a user [e.g. figure 1: element 10; paragraph 0042]; one or more engagement members coupled to the base portion and engagable with a surface [e.g. figure 1: elements 13a, 14a; paragraph 0043]; a distance sensor [e.g. paragraph 0063]; a power source electrically coupled to one or more electrical stimulation electrodes [e.g. figure 2: element 63]; paragraph 0081]; and a controller communicatively coupled to the distance sensor and the power source, the controller comprising a processor and a non-transitory, processor-readable storage medium comprising a computer readable and executable instruction set [e.g. figure 2: element 30; paragraphs 0058,0059], which, when executed, causes the processor to: receive a signal from the distance sensor indicative of a detected distance traveled by the support device [e.g. paragraph 0056, 0063]; and send a signal to the power source to engage the one or more electrical stimulation electrodes [e.g. paragraph 0021, 0081] based at least in part on the detected distance traveled by the support device [e.g. paragraphs 0060, 0067, 0081].
Allowable Subject Matter
Claims 2-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792